Citation Nr: 0520900	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  04-11 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to an initial compensable evaluation for 
asbestosis, prior to March 13, 2002.

2.  Entitlement to an initial evaluation in excess of 10 
percent for asbestosis, effective March 13, 2002.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from November 1952 to November 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

In January 2005, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
chronic obstructive pulmonary disease is related to the 
veteran's active military service.

2.  The competent and probative medical evidence of record 
demonstrates that the veteran's asbestosis prior to March 13, 
2002, is characterized by Forced Vital Capacity (FVC) 
readings of no less than 102 percent predicted.

3.  The competent and probative medical evidence of record 
demonstrates that the veteran's asbestosis, effective March 
13, 2002, is characterized by FVC readings of no less than 88 
percent predicted and Diffusion Capacity of the Lung for 
Carbon Monoxide (DLCO) of no less than 66 percent predicted.

CONCLUSIONS OF LAW

1.  Chronic obstructive pulmonary disease was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  The criteria for an initial compensable evaluation for 
asbestosis, prior to March 13, 2002, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6833 (2004).

3.  The criteria for an initial evaluation in excess of 10 
percent for asbestosis, effective March 13, 2002, are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6833 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show a September 1954 
chest X-ray was negative.  When examined upon separation in 
November 1956, the veteran's chest was normal and a chest X-
ray was negative.  He reported no history of chest symptoms.

A January 2002 X-ray report shows the veteran with COPD.  It 
was stated that it might be a manifestation of asbestosis or 
idiopathic pulmonary fibrosis.

VA outpatient treatment records show the veteran was first 
diagnosed with COPD in February 2002.  Testing showed FVC was 
4.52 and 107 percent of predicted.  In April 2002, FVC was 
4.31 and 102 percent of predicted.  It was noted that the 
veteran had 50-100 pack-years of smoking, and had quit three 
years previously.

A July 2002 chest X-ray showed diagnoses of COPD and 
asbestosis.




A September 2002 private treatment record shows a pre-
bronchodilator FVC of 4.61 and 109 percent of predicted.  
DLCO was 15.86 and 66 percent of predicted.

In October 2003, the veteran underwent VA examination.  It 
was reported that he had a diagnosis of COPD and a history of 
chronic smoking, having quit five years before.  He did not 
use oxygen, but felt the effects of exertion very easily, 
even with doing only four or five steps on a flight of 
stairs.  The veteran could walk on a level surface 
approximately one block or so, then he became tired and had 
to sit.  On clinical evaluation, there was a dry cough and 
dry sputum.  There was dyspnea on exertion.  He had constant 
shortness of breath, but it was not officially classified as 
asthma.  He said the frequency and duration of any period of 
incapacitation could be sometimes the whole day.  The veteran 
had diffuse diminished breathing in the lung fields 
bilaterally and mild exertional shortness of breath.  There 
were no cardiac pains and no cyanosis.  There was no evidence 
of congestive heart failure.  There was no evidence of any 
abnormal findings in the vessels in the neck.  The examiner 
relied on the pulmonary function test from September 2002, 
which showed FVC of 4.24 and 109 percent of predicted, and 
DCLO of 66 percent.

A February 2004 private pulmonary function test (PFT) report 
shows a post-bronchodilator FVC of 3.69 and 88 percent of 
predicted.

In January 2005, the veteran testified at a hearing before 
the undersigned.  The veteran stated that his military 
service was very stressful.  He said that, if he did not 
smoke when he went in, he surely did when he got out.  He 
believed he should be entitled to more disability benefits 
because his lungs are so bad.  He said that smoking was a 
disease that went from when he was in the Navy to the 
present.  He testified that he had started smoking in the 
Navy.  He had quit eight or ten years ago.  His COPD had 
first started bothering him in the middle or late 1980s.  He 
stated that none of his physicians had stated the cause of 
his COPD.  As to his asbestosis, the veteran stated that 
every movement was hard on his lungs.  He used an inhaler.  
The veteran said he could only make it up one flight of 
stairs at a time.


II.  Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see 
Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-1 (Dec. 
16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In a June 2002 letter, the RO informed the veteran of the 
VCAA and its effect on his claims.  In addition, the veteran 
was advised, by virtue of a detailed September 2003 statement 
of the case (SOC) and December 2003 and April 2004 
supplemental statements of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims.  We 
therefore believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the veteran's claims, and that the SOC and SSOCs issued by 
the RO clarified what evidence would be required to establish 
entitlement to service connection and an increased rating.  
The veteran responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the September 2003 SOC contained the new duty-
to-assist regulation codified at 38 C.F.R. § 3.159 (2004).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
All the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Service Connection - COPD

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  In addition, the law 
provides that, where a veteran served ninety days or more of 
active military service, and certain disabilities become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such diseases shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.  The veteran's claimed COPD is 
not included in the listing of presumptive diseases in the 
law.

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. at 
144; Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  This 
principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

The veteran has claimed that he currently suffers from COPD 
which is related to his period of active duty service.  
However, there is no evidence that the veteran complained of 
any lung or chest disorder while in service.  Indeed, his 
separation examination shows a negative chest X-ray result, 
and no pulmonary disorder was observed by the examiner.

Furthermore, the first diagnosis of COPD after service was in 
January 2002, more than 45 years after separation from 
service.  While the veteran has been service connected for 
asbestosis, discussed below, there is no indication that his 
COPD was caused by his military service.  No professional 
opinion of record links these two events.  In addition, while 
no physician has specifically commented on the cause of the 
veteran's COPD, it was noted that he had a history of between 
50 and 100 pack-years of smoking.  He had quit only five 
years before.  Finally, there is no evidence that the 
veteran's COPD is related to his service-connected 
asbestosis.

Since the veteran raised his claim with regard to his 
starting cigarette smoking in the Navy, the Board will 
discuss legislation enacted by Congress which specifically 
applies to such claims.  See Public Law No. 105-206, § 9014, 
112 Stat. 865 (1998); see 38 U.S.C.A. § 1103 (West 2002).  In 
April 2001, VA issued an implementing regulation, 38 C.F.R. § 
3.300, reflecting the statutory provision stating that a 
disability or death will not be service connected on the 
basis that it resulted from injury or disease attributable to 
a veteran's use of tobacco products during service.  In 
pertinent part, 38 C.F.R. § 3.300 provides that "for claims 
received by VA after June 9, 1998, a disability or death will 
not be considered service-connected on the basis that it 
resulted from injury or disease attributable to the veteran's 
use of tobacco products during service."  Id.  However, 
service connection is not precluded where "[t]he disability 
or death resulted from a disease or injury that is otherwise 
shown to have been incurred or aggravated during service."  
Id.  For purposes of the regulation, "otherwise shown" 
means that the disability or death can be service connected 
on some basis other than the veteran's use of tobacco 
products during service.  Id.  Therefore, since the veteran's 
claim was received in March 2002, the Board cannot consider 
service connection for COPD based upon the veteran's having 
started cigarette smoking while in service.

The Board recognizes that the veteran believes that his COPD 
is related to service.  The veteran's sincerity is not in 
question.  However, while the veteran is certainly capable of 
providing evidence of symptomatology, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, such as the degree of disability produced by the 
symptoms or the condition causing the symptoms.  See 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 
Vet. App. at 494 (1992).  See also Routen, supra; Harvey v. 
Brown, 6 Vet. App. 390, 393-94 (1994).

Consequently, as the evidence preponderates against the claim 
for service connection for the veteran's COPD, the benefit-
of-the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

C.  Increased Rating - Asbestosis

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2004).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2004).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2004).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).

The veteran's asbestosis is rated noncompensable prior to 
March 13, 2002, and 10 percent disabling, effective March 13, 
2002, under the criteria of 38 C.F.R. § 4.97, Diagnostic Code 
(DC) 6833 (2004).  Under DC 6833, a 100 percent rating shall 
be assigned for Forced Vital Capacity (FVC) measured at less 
than 50 percent of that predicted; or Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) measured at less than 40 percent of predicted; or 
where maximum exercise capacity is less than 15 ml/kg/min 
oxygen consumption with cardiorespiratory limitation; or with 
cor pulmonale or pulmonary hypertension; or where outpatient 
oxygen therapy is required.  A 60 percent rating shall be 
assigned for FVC measured at 50-64 percent predicted; or DLCO 
(SB) measured at 40-55 percent of predicted; or maximum 
exercise capacity at 15-20 ml/kg/min oxygen consumption with 
cardio respiratory limitation.  A 30 percent rating shall be 
assigned for FVC measured at 65-74 percent of predicted; or 
DLCO (SB) measured at 56-65 percent of predicted.  A 10 
percent rating shall be assigned for FVC measured at 75-80 
percent of predicted; or DLCO (SB) measured at 66-80 percent 
of predicted.  Id.

In evaluating the medical evidence of record, the Board notes 
that the veteran's FVC reading has never been lower than 102 
percent of predicted.  Therefore, under this criterion, his 
disability does not warrant a compensable disability rating 
at any time during the course of his claim and appeal.  The 
Board also notes that the veteran's DLCO value was 66 percent 
of predicted in September 2002 for the first time.  Prior to 
that, there were no other DLCO values reported.  Therefore, 
the veteran's asbestosis disability warrants a 10 percent 
evaluation, but no more, from that date forward.  The RO has 
dated the veteran's 10 percent disability rating to March 13, 
2002, and the Board will not change that, even though the 
evidence does not appear to show the increase in disability 
until September 2002.

Furthermore, the veteran's asbestosis does not warrant an 
increase to a 30 percent disability rating after March 13, 
2002, because his FVC was never at least 74 percent of 
predicted, and his DLCO was never at least 65 percent of 
predicted.  Therefore, an increase in disability rating is 
not warranted.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  In 
this regard, we note that the veteran has already been 
assigned staged ratings by the RO, and the Board is in 
agreement as to the assigned evaluations.

Consequently, the Board finds that the evaluations assigned 
in this decision adequately reflect the clinically 
established impairment experienced by the veteran.  As the 
evidence preponderates against the claim for a compensable 
rating for asbestosis prior to March 13, 2002, and a rating 
in excess of 10 percent on and after March 13, 2002, the 
benefit-of-the-doubt doctrine is inapplicable, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

Service connection for chronic obstructive pulmonary disorder 
is denied.

An initial compensable evaluation for asbestosis, prior to 
March 13, 2002, is denied.

An initial evaluation in excess of 10 percent for asbestosis, 
effective March 13, 2002, is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


